Citation Nr: 1528826	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder, to include posttraumatic stress disorder, mood disorder, and panic disorder without agoraphobia.  

2.  Entitlement to an increased rating for ischemic heart disease, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  


REMAND

After a review of the record, the Board finds that additional development is needed prior to adjudicating the claims.  Initially, there are outstanding VA treatment records.  VA treatment records dated in December 2012 and January 2013 noted that the Veteran's recent heart stress test was normal.  However, the actual results were not reported.  Accordingly on remand, the Veteran's December 2012 cardiac stress test results should be obtained and associated with the record.  

Moreover, there are outstanding private treatment records that have yet to be associated with the record.  VA treatment records indicated that the Veteran received private treatment at Kalispell Regional Medical Hospital for cardiac symptoms.  Additionally, VA treatment records and the Veteran's July 2012 Application for Increased Compensation Based on Unemployability indicated that he received private mental health treatment from Dr. Tolvar at the Western Mountain Mental Health Center on a bi-monthly basis.  These treatment records have not been associated with the claims file.  As they likely contain pertinent evidence regarding the disabilities on appeal, on remand reasonable efforts must be made to obtain the identified outstanding private treatment records. 

The Board also finds that additional VA examinations are warranted to assess the nature and severity of the Veteran's ischemic heart disease and psychiatric disorder.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing new medical examinations when a Veteran asserts or the evidence suggests that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The evidence of record indicates that the Veteran's ischemic heart disease may have worsened since his last VA examination.  At his April 2012 VA examination, the Veteran reported that he could walk up to a mile before experiencing angina and do light yard work, take the stairs in his home, carry groceries, and do light house work without difficulty.  The examiner confirmed that the Veteran experienced angina at a METs level consistent with activities such as golfing, mowing the lawn, and heavy yard work, but did not experience angina with activities such as walking, light yard work, mowing the lawn with a power mower, or activities of daily living.  A January 2013 VA treatment record noted that the Veteran's chest pain was less frequent, but was more intense.  Additionally, in a November 2014 medical certification, Dr. Schmidt reported that due to his coronary artery disease and anxiety, the Veteran was unable to stand, walk, or lift for more than 30 minutes and only able to do sedentary activities for limited period.  Accordingly, the Board finds that the Veteran's disability may have worsened and that he should be afforded a contemporaneous VA examination to determine the nature and severity of his ischemic heart disease.

With regard to his claim for an increased rating for his service-connected psychiatric disorder, the evidence indicates that the Veteran's anxiety and cognitive impairment is more severe than noted in the May 2012 examination report and that the Veteran's social functioning may have decreased since his last VA examination.  The May 2012 VA examination report was silent for any indication that the Veteran had difficulty establishing or maintaining effective work or social relationships, experienced near continuous panic, or had cognitive symptoms beyond difficulty concentrating and mild memory loss.  However, VA treatment records prior and subsequent to the May 2012 examination repeatedly noted that the Veteran had increased difficulty concentrating, difficulty completing complex tasks, was easily confused, that he "spaced out driving" and could not remember what had happened, and that he had horrible panic attacks on a daily basis.  Additionally, in a July 2012 letter, the Veteran's wife stated that the Veteran's anxiety had increased, that he could no longer safely drive a vehicle because of mental lapses, and that he was losing his ability to concentrate on complex issues related to work.  In a November 2014 certification, Dr. Schmidt indicated that the Veteran was limited in his ability to interact with peers.  In light of the above, the Board finds that the May 2012 examination report is inadequate for assessing the current severity of the Veteran's psychiatric disorder.  Therefore, on remand the Veteran should be provided a VA examination to assess the nature and severity of his psychiatric disorder.  

Lastly, with regard to the Veteran's claim for entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), the Board finds that it is inextricably intertwined with the remanded increased rating claims currently on appeal.  Therefore, the Board may not properly review the Veteran's claim for TDIU until the remanded claims are properly developed and adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As new examinations are being provided for the Veteran's service-connected psychiatric disorder and heart disorder, an opinion as to the current functional effects of these disorders have on the Veteran's employability must also be obtained.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private treatment records related to his ischemic heart disease and acquired psychiatric condition, to include the records from Dr. Bechard at Kalispell Regional Medical Hospital and Dr. Tovar at Western Mountain Mental Health Center.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain copies of all outstanding VA treatment records or reports, to include the results of the Veteran's December 2012 cardiac stress test, and any updated VA treatment records January 2013 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his ischemic heart disease.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address at what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected psychiatric disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4.  After the above development has been completed, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities, alone or in concert, on his ability to obtain and maintain employment consistent with his education and occupational experience.  

The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The VA examiner must conduct a physical examination, and document all manifestations and symptoms of the Veteran's disabilities.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






